Affirmed as modified; Opinion Filed June 21, 2019.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-01316-CR

                       BERNARD EUGENE BROOKINS, JR, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-83124-2017

                              MEMORANDUM OPINION
                            Before Justices Bridges, Brown, and Nowell
                                    Opinion by Justice Nowell
        Appellant Bernard Eugene Brookins, Jr waived a jury trial and pleaded not guilty to

aggravated assault with a deadly weapon. After the trial court found appellant guilty of the offense,

appellant pleaded true to two enhancement paragraphs. The trial court found the enhancement

paragraphs true and sentenced appellant to twenty-five years’ imprisonment.

        On appeal, appellant’s attorney filed a brief in which she concludes the appeal is wholly

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967). The brief presents a professional evaluation of the record showing why, in effect,

there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim.

App. [Panel Op.] 1978) (determining whether brief meets requirements of Anders). Counsel

delivered a copy of the brief to appellant. We advised appellant of his right to file a pro se response,
but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App.

2014) (noting appellant has right to file pro se response to Anders brief filed by counsel).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support

the appeal.

       Although not an arguable issue, we note the trial court’s judgment incorrectly recites

appellant entered a guilty plea to the charges in the indictment. The record shows appellant

pleaded not guilty to the charges in the indictment and a trial on the merits ensued. Accordingly,

on our own motion, we modify the portion of the judgment entitled “plea to offense” to show “not

guilty.” TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993)

(courts of appeals have authority to modify a judgment); Estrada v. State, 334 S.W.3d 57, 63–64

(Tex. App.—Dallas 2009, no pet.).

       As modified, we affirm the trial court’s judgment.




                                                      /Erin A. Nowell/
                                                      ERIN A. NOWELL
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47
181316F.U05




                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 BERNARD EUGENE BROOKINS, JR,                         On Appeal from the 219th Judicial District
 Appellant                                            Court, Collin County, Texas
                                                      Trial Court Cause No. 219-83124-2017.
 No. 05-18-01316-CR         V.                        Opinion delivered by Justice Nowell.
                                                      Justices Bridges and Brown participating.
 THE STATE OF TEXAS,
 Appellee

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section entitled “Plea to Offense” is modified to show “Not Guilty.”

       As modified, we AFFIRM the trial court’s judgment.


Judgment entered this 21st day of June, 2019.




                                                –3–